Citation Nr: 0103266	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  99-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that:  Rating decisions in March 1972 and 
September 1989 denied entitlement to service connection for a 
back disorder; a rating decision in February 1986 denied 
entitlement to service connection for hypertension; and a 
rating decision in September 1989 denied entitlement to 
service connection for hearing loss.  The veteran was duly 
notified of those decisions; he did not file timely 
substantive appeals and the decisions became final.  In 
January 1998 and thereafter, he submitted additional evidence 
in an attempt to reopen his claims; the RO found that the 
additional evidence was not new and material, and the current 
appeal on those issues ensued.  


FINDINGS OF FACT

1.  Rating decisions in March 1972 and September 1989 denied 
entitlement to service connection for a back disorder; a 
rating decision in February 1986 denied entitlement to 
service connection for hypertension; and a rating decision in 
September 1989 denied entitlement to service connection for 
hearing loss.

2.  Additional evidence received since those rating decisions 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  Rating decisions in March 1972, February 1986, and 
September 1989, denying entitlement to service connection for 
a back disorder, hypertension, and hearing loss, are final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence submitted since the rating decisions 
of March 1972, February 1986, and September 1989, is new and 
material, and the claims of entitlement to service connection 
for a back disorder, hypertension, and hearing loss are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2000).  If new and material 
evidence has been submitted, the merits of the claim may be 
evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met. 

At the time of the most recent prior final denial of service 
connection for a back disorder in September 1989, the 
evidence of record consisted of:  The veteran's service 
medical records; the report of a VA examination in February 
1972; private medical records; and statements by the veteran.  

The veteran's service medical records showed that he was seen 
at an orthopedic clinic in August 1971 with a six-month 
history of low back pain.  The impression was chronic muscle 
strain.  In September 1971, the impression was chronic left 
lumbar myositis.  At an examination for separation in 
December 1971, it was noted that the veteran's spine had good 
range of motion and straight leg raising was negative; his 
spine was reported as normal.  

At the VA examination in February 1972, the veteran 
complained of having backaches in service and since service.  
He stated that he would have a backache when he performed 
physical exercise or lifted something.  On examination, range 
of motion of the back was within normal limits.  When the 
veteran bent forward, he complained of a low backache.  The 
diagnosis was history of backache.

Postservice private medical records reveal that in 1979 the 
veteran was shot in the abdomen and, after surgery, had a 
retained bullet fragment.  X-rays showed the bullet fragment 
to be located posteriorly immediately to the right and 
slightly below the L5 vertebra.  In May 1982, a private 
neurologist reported that the fragment appeared to be too 
high to be bothering the lumbosacral plexus and the veteran 
might have an L4-5 or L5-S1 disc protrusion, totally 
unrelated to the bullet fragment.  He ordered an 
electromyogram and nerve conduction studies to demonstrate or 
rule out lumbar radiculopathy on the right. 

In a statement received in September 1989, the veteran said 
that he hurt his back when he jumped out of a helicopter in 
Vietnam and he was still having a problem with his back.  

The evidence concerning hypertension at the time of the prior 
final denial of service connection in February 1986 consisted 
of:  Service medical records; the report of the VA 
examination in September 1972; statements by the veteran; and 
reports by and office notes of a private physician.  The 
service medical records were negative for a diagnosis of 
hypertension.  At the examination for separation in December 
1971, the veteran's blood pressure was 118/80.  At the VA 
examination in September 1972, his blood pressure was 130/80.  
In a claim for compensation received in December 1985, the 
veteran said that he was making a claim for aggravated 
hypertension.  Office records of a private physician showed 
the following blood pressure readings:  140/90 in December 
1981; 152/93 in April 1982; 147/104 in December 1982; and 
146/105 in June 1983.  In January 1986, Phillip M. Klein, 
M.D., a private physician, reported that the veteran had a 
history of hypertension, mild, since 1982 and he was taking 
medication to control his blood pressure.

The evidence concerning hearing loss at the time of the prior 
final denial of service connection in September 1989 
consisted of: service medical records and private medical and 
audiological records.  The service medical records contained 
a report of a pre-induction examination in January 1968 with 
a diagnosis of defective hearing.  An audiometric examination 
at that time showed pure tone thresholds as follows:  

HERTZ

500
1000
2000
4000
RIGHT
10
15
25
50
LEFT
30
30
30
30


A second audiometric test was reported to show:  

HERTZ

500
1000
2000
4000
RIGHT
5
5
5
20
LEFT
5
5
5
50

At the examination for separation in December 1971, hearing 
to the whispered voice test was reported as 15/15, 
bilaterally.  An audiometric test was not performed.  

Office notes of a private physician and an audiometric test 
in June 1992 showed marked mid-frequency and high-frequency 
hearing loss in the right ear and mild high-frequency hearing 
loss in the left ear; speech discrimination was much poorer 
in the right ear. 

The additional evidence submitted since the prior final 
denials includes private medical records and a statement of 
opinion by Dr. Phillip M. Klein.  

Physician's office notes from 1991 to 1998 showed continued 
elevated blood pressure readings.  Such evidence is, the 
Board finds, not "new", in that it is cumulative of prior 
evidence.

A report of a private electromyogram and nerve conduction 
studies in March 1999 found no evidence of lumbar 
radiculopathy.  Such evidence is new, but it is not material, 
in that it does not relate a current back disorder to the 
veteran's period of active service.  

The additional evidence also includes a statement by 
Dr. Klein in November 1998, as follows:

"In my observation over the years in serving this patient's 
functions, it is obvious that he suffers from benign 
hypertension, hearing, and back pain, all related somewhat to 
his military service--especially his hearing and back pain."

The Board finds that Dr. Klein's statement is new and 
material evidence sufficient to reopen the claims for service 
connection for a back disorder, hypertension, and hearing 
loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted to reopen 
claims of entitlement to service connection for a back 
disorder, hypertension, and hearing loss, the appeal is 
granted to that extent.  


REMAND

In addition to the service connection claims which have been 
reopened, the veteran has asserted a claim of entitlement to 
service connection for tinnitus.  Service medical records are 
negative for a complaint or finding of tinnitus.  At a 
private audiological examination in June 1992, the veteran 
complained of occasional roaring (like the sound of a 
seashell) in his right ear.  In January 1998, the veteran 
stated that his tinnitus was related to his active service.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, which applies to all pending claims for VA benefits.  
That law provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances.  In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  VA shall assist the veteran unless 
there is no reasonable possibility that such assistance would 
aid in substantiating the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The Board finds that the VCAA requires that the veteran be 
permitted an opportunity to be examined by physicians who 
have been requested to provide opinions as to the time of 
onset of his claimed disabilities, and this case will be 
remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by specialists in 
orthopedics, internal medicine and 
otolaryngology.  It is imperative that 
the examiners review a copy of this 
REMAND and the veteran's medical records 
in the claims file.  The orthopedic 
examiner should offer an opinion on the 
question of whether it is at least as 
like as not (a 50 percent or more 
likelihood) that a current back disorder, 
if found, is related to symptoms noted 
while the veteran was on active duty from 
March 1968 to December 1971.  The 
internal medicine examiner should offer 
an opinion on the question of whether it 
is at least as likely as not (a 
50 percent or more likelihood) that 
hypertension, if found, developed while 
the veteran was on active duty from March 
1968 to December 1971 or during the 
one-year period after his separation from 
service from December 1971 to December 
1972.  The otolaryngologist should offer 
an opinion on the question of whether it 
is at least as likely as not (a 
50 percent or more likelihood) that 
hearing loss, if found on audiological 
testing, increased in severity beyond 
normal progression (was aggravated) 
during the veteran's active service from 
March 1968 to December 1971.  He or she 
should also offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that tinnitus, if found, had 
its onset during the veteran's active 
service from March 1968 to December 1971.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




